Case 1:19-md-02902-RGA Document 561 Filed 08/19/21 Page 1 of 2 PageID #: 7284
                                                             Daniel M. Silver             McCarter & English, LLP
                                                             Partner                      Renaissance Centre
                                                             T. 302-984-6331              405 N. King Street, 8th Floor
                                                             F. 302-691-1260              Wilmington, DE 19801-3717
                                                             dsilver@mccarter.com         www.mccarter.com




August 19, 2021

VIA CM/ECF

The Honorable Richard G. Andrews
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Room 6325, Unit 9
Wilmington, DE 19801-3555

Re:      In re Sitagliptin Phosphate (’708 & ’921) Patent Litigation,
        C.A. Nos. 19-md-2902-RGA, 19-312-RGA, 19-313-RGA, 19-314-RGA, 19-319-RGA,
        20-749-RGA, 20-815-RGA, 20-847-RGA, 20-949-RGA, 20-1099-RGA, 20-1496-RGA

Dear Judge Andrews,
        I write on behalf of Plaintiff Merck concerning the submission of the Pretrial Order, on
September 3, in advance of the parties’ Pretrial Conference on September 10. In particular,
Merck respectfully requests the Court’s guidance about the level of detail that would be most
helpful to the Court for the L.R. 16.3(c)(4) Statement of Contested Issues of Fact.
        As part of the preliminary exchanges in advance of the submission of the Order,
Defendants provided a Statement of Contested Issues of Fact solely on prima facie validity that
is 353 pages long. Defendants’ Statement is, in large part, a verbatim recitation of their experts’
opening and reply reports.
       Merck believes that the level of detail in Defendants’ Statement far exceeds what is
envisioned by Local Rule 16.3(c)(4) and would be cumbersome for the Court. The parties’
experts submitted lengthy reports in this case, and—if Merck were to follow Defendants’ lead
and copy every opinion from every report—the parties’ Statements of Contested Issues of Fact
may ultimately total over 800 pages.
        In order to make the submission more helpful to the Court, Merck would prefer to submit
a more streamlined Statement that identifies the contested factual issues that remain to be
litigated, rather than all of the underlying facts the experts may testify about concerning those
issues, which were disclosed in the expert reports themselves. However, during a meet-and-
confer on this issue and in subsequent correspondence, Defendants have suggested that they
might seek to preclude Merck’s experts from offering any opinion at trial that was not explicitly
included as a “fact” in the parties’ Statements, even though that opinion was contained in the



ME1 37272520v.1
Case 1:19-md-02902-RGA Document 561 Filed 08/19/21 Page 2 of 2 PageID #: 7285




                                                                                  August 19, 2021
                                                                                           Page 2



expert report itself. Merck disagrees that the Statement would or should have this preclusive
effect, but the parties have been unable to resolve this issue.
        This is an issue that the undersigned counsel has encountered in previous cases, as both
sides frequently amend their Statements to provide at least as much, if not more, detail than their
adversaries. Accordingly, Merck respectfully requests the Court’s guidance about the
appropriate scope and level of detail of the Statement of Contested Issues of Fact under Local
Rule 16.3(c)(4) so that the parties can tailor their Statements accordingly.


Respectfully submitted,

/s/ Daniel M. Silver

Daniel M. Silver (#4758)

cc: All Counsel of Record (via CM/ECF and E-Mail)




ME1 37272520v.1
